MEMORANDUM **
Chong Kun Han appeals his conviction for alien smuggling. We affirm. Because the parties are familiar with the factual and procedural history of this case, we will not recount it here.
The only issue in this appeal is whether the trial court erred in denying Han’s Rule 29 motion for acquittal, a decision which we review de novo. United States v. Ruiz-Lopez, 234 F.3d 445, 447-48 (9th Cir.2001). In doing so, we must review the evidence presented against the defendant in the light most favorable to the government to determine whether any rational trier of fact could have found the essential elements of the crime beyond a reasonable *772doubt. United States v. Hernandez-Herrera, 273 F.3d 1213, 1218 (9th Cir.2001).
Han admitted that he knowingly brought seventeen Chinese nationals to Guam. Given the physical evidence, circumstantial evidence, and testimony from other participants, a rational trier of fact could have found Han guilty beyond a reasonable doubt.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.